Name: COMMISSION REGULATION (EEC) No 1796/93 of 30 June 1993 on the application of the system of import licences for cherries from third countries
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  tariff policy
 Date Published: nan

 No L 163/28 Official Journal of the European Communities 6 . 7. 93 COMMISSION REGULATION (EEC) No 1796/93 of 30 June 1993 on the application of the system of import licences for cherries from third countries the Community subject to the presentation of import licences issued by the Member States concerned to all parties concerned who apply therefor, whatever their place of establishment in the Community, in accordance with Articles 2 and 3 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organizatio of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 22b thereof, Whereas Article 22b of Regulation (EEC) No 1035/72 provides for the possibility of introducing a system of import licences for certain products which prove to be sensitive and which are imported in relatively substantial quantities ; Whereas traditional import flows of cherries are rising sharply and as a consequence measures should be adopted for imports of that product to be monitored closely ; Whereas the most suitable means of achieving that objec ­ tive is to introduce a system of import licences requiring a certain period to elapse between the time the applica ­ tion is submitted and the licence is actually issued and entailing the lodging of a security in line with the value of the product in order to ensure compliance by operators with their obligations ; whereas the term of validity of licences must take account of the features of the market for the product concerned ; Whereas Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ('), as last amended by Regulation (EEC) No 2101 /92 (4), should apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruits and Vegetables, Article 2 1 . Import licences shall be issued subject to the lodging of a security of ECU 0,4 per 100 kg net weight. The security shall be forfeited in full or in part if the quantities stipulated in the licence are not released for free circulation or only part thereof is released during the term of validity of the licence . 2. Import licences shall be valid for five days from their date of issue as defined in Article 3 (2). Article 3 1 . Section 8 of import licence applications and import licences shall show the country of origin of the product. Import licences shall only be valid for products origina ­ ting in the country shown in Section 8 thereof. 2 . Import licences shall be issued on the third working day following the day on which the application is lodged unless measures are taken within that time . However, import licences applied for by or on the third working day following the date of entry into force of this Regulation shall be issued forthwith . Article 4 The Member States shall notify the Commission of : 1 . the quantities covered by import licence applications in respect of the CN code concerned, broken down by country of origin . That information shall be notified as follows :  every Wednesday, in respect of applications lodged on the Monday or Tuesday of that week,  every Friday, in respect of applications lodged on the Wednesday or Thursday of that week,  every Monday, in respect of applications lodged on the Friday of the preceding week ; 2 . the quantities covered be unused or partly used import licences, corresponding to the differences between the quantities entered on the back of the licences and the quantities for which they were issued . HAS ADOPTED THIS REGULATION : Article 1 Cherries (CN codes 0809 20 20, 0809 20 40, 0809 20 60 and 0809 20 80) shall be released for free circulation in (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 69, 20 . 3 . 1993, p. 7. (&lt;) OJ No L 331 , 2. 12. 1988, p. 1 . (j OJ No L 210 , 25 . 7 . 1992, p. 18 . 6. 7. 93 Official Journal of the European Communities No L 163/29 That information shall be notified every Wednesday, in respect of data received the previous week. 2, the Member State in question shall notify the Commis ­ sion thereof on the days indicated in this Article. Article 5 This Regulation shall enter into force on the seventh day following this of its publication in the Official Journal of the European Communities. If no import licence applications have been submitted in one of the periods referred in point 1 or if there are no unused or partly-used licences as referred to in point This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission